 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case E l l E D

UNITED STATES DISTRICT CoURTApR 03 mg

SOUTHERN DISTRICT OF CALIFORNIA ,
cLERK, u.s. manner couRT

UNITED sTATEs oF AMERICA JUDGMENT II§ UUI¥FM'INM§`CQ£SBL'FORNIA
V (For Offenses Coml

VICTOR GALDOS-ESPIRITU (l)

 

 

 

Case Number: 3118-CR-05235-GPC

Brian J. White
Defendant’s Attorney

USM Number 72911-298

m _
THE DEFENDANTS
pleaded guilty to count(s) l of the lnfOrmatiOn

 

ij was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1326(A),(B) - Removed Alien Found In The United States (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[:i The defendant has been found not guilty on count(s)

 

l:] Count(s) is dismissed on the motion of the United States.

 

|X| Assessment: $lO0.00 waived

[] JVTA Assessment*: $

*Justice for Victims of Trafflcking Act of2015, Pub. L. No. 114-22.

13 Fine waived fl Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all Hnes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 29. 2019

Date of lmposition of Sentence

HON. GONZALO P. CURlEL
UNITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

DEFENDANT: vlCToR GALDos-ESPIRITU (1) Judgment - Page 2 0f2
CASE NUMBER; 31 18-CR-05235-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Five (5) months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

[l[]

[l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant must surrender to the United States Marshal for this district:
[l at A.M. on

 

 

l:l as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
U as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Dcfendant delivered on tO

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3118-CR-05235-GPC

